CAMPBELL, Judge.
On March 9, 1984, appellant pled nolo contendere to a charge of dealing in stolen property (case number 83-14851). Adjudication was withheld and he was placed on two years probation. It was alleged in the information that the offense was committed on January 14,1983. On September 26, 1984, appellant was charged by information with second degree grand theft (case number 84-9533). An affidavit of violation of probation and a warrant were filed.
A revocation hearing was held. Appellant pled guilty to the violation of probation charge (case number 83-14851) and the grand theft charge (case number 84-9533). The state attorney informed the trial court that the recommended guidelines sentence, scoring both the underlying offense of dealing in stolen property and the grand theft conviction, was community control or twelve to thirty months incarceration. Appellant was sentenced to thirty months incarceration on the dealing in stolen property conviction and five years probation on the grand theft conviction, to run consecutively. No guidelines scoresheet was included in the record.
On appeal, appellant urges us to reverse on the ground that he was sen-fenced under the guidelines for the 1983 dealing in stolen property conviction without the benefit of an affirmative selection. The state concedes that appellant did not select to be sentenced under the guidelines; therefore, we must reverse the sentence imposed for the dealing in stolen property conviction and remand for resentencing. See Coleman v. State, 486 So.2d 43 (Fla. 2d DCA 1986); Adams v. State, 483 So.2d 121 (Fla. 2d DCA 1986); Ryan v. State, 482 So.2d 558 (Fla. 2d DCA 1986). Should appellant select to be sentenced under the guidelines on remand, a scoresheet must be prepared. Fla.R.Crim.P. 3.701(d)(1); Gause v. State, 491 So.2d 320 (Fla. 2d DCA 1986); Adams.
Appellant was properly sentenced under the guidelines for the grand theft conviction since the offense occurred after the effective date of the guidelines. See In re Rules of Criminal Procedure (Sentencing Guidelines), 439 So.2d 848 (Fla.1983). The absence of a guidelines scoresheet in the record is irrelevant in regards to the grand theft conviction since the trial court had been informed of the recommended guidelines sentence. Davis v. State, 461 So.2d 1361 (Fla. 2d DCA 1985).
Accordingly, this case is reversed and remanded for proceedings in accordance with this opinion.
DANAHY, C.J., and GRIMES, J., concur.